DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 1/27/2022 has been considered and entered into the record.  The amendment of claim 36 overcomes the previous lack of antecedent basis rejection.  Also, the amendment of claim 22 overcomes the previous rejection that includes Foster et al.  Accordingly, the overcome rejections are withdrawn.  Claims 21–40 remain pending and are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 29, 34, 35, and 37–39 are rejected under 35 U.S.C. 103 as being unpatentable over Massey (US 2017/0172240 A1) in view of Pezzimenti (US 2018/0098588 A1).
Massey discloses a baffle construction to form a unitary woven, seem-less construction.  Massey abstract.  The baffle construction comprises first and second outer layers with at least one interlayer positioned between the outer layers.  Id. ¶ 54, Figs. 2, 3, 6, 7.  The interlayer and outer layers join to form a plurality of corrugated pocket chambers 18a, 18b such that joints of the first outer layer and the interlayer are adjacent to the pocket chambers formed by the interlayer joining with a non-first outer layer, and id.  

    PNG
    media_image1.png
    421
    666
    media_image1.png
    Greyscale

Massey fails to teach the claimed at least first and second sandwiched yarns.
Pezzimenti teaches an insulated garment comprising first and second woven layers of pliable material that are integrally woven to form garment panels, wherein woven material is included as insulation between the first and second woven layers of the panel.  Pezzimenti ¶ 50. 
It would have been obvious to one of ordinary skill in the art to have used the woven insulation of Pezzimenti as insulation within the pocket chambers of the Massey baffle construction to further improve its insulative properties over those using down or loose fiberfill.  See id. ¶¶ 31–44.  Thus, claim 21 is obvious because the warp and weft yarns of the Pezzimenti woven insulation would be “sandwiched” between a first or second outer layer and the interlayer.
Claim 29 is rejected as the first and second outer layers are necessarily either transparent or nontransparent.  Claim 34 is rejected as the first and second outer layers of Massey may be made from a denier of 5D or more.  Massey ¶ 51.  The first outer, second outer, and interlayers of Massey are woven.  Id. abstract, ¶ 54.  Accordingly, claim 36 is Id. ¶ 54.  Accordingly, claim 39 is rejected as it would have been obvious to the ordinarily skilled artisan to have incorporated a third layer of woven insulation containing a third sandwiched yarn in the pocket chambers between the interlayers.  
Massey teaches that sufficiently high thread counts are necessary to prevent penetration and loss of down fill, however, weaving machines are limited in their thread counts and not all layers require downproofness.  See Massey ¶ 119.  Thus, it would have been obvious to the ordinarily skilled artisan to have used a thread count from about 5 to about 200 because determining the thread count for each layer of the baffle construction involved only routing skill in the art.  In re Aller, 105 USPQ 233. 
Massey also teaches that yarn denier, and by extension, layer and baffle construction thickness, are a matter of design choice dictated by the desired end product formed and its requisite properties.  Massey ¶¶ 90, 109, 132.  Accordingly, claims 37 and 38 are rejected as it would have been obvious to the ordinarily skilled artisan to have made the outer layers and the baffle construction with the claimed thicknesses because doing so would be based upon a choice to design the baffle construction, and its layers, to have particular properties.  
Claims 22–28, 30–32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Massey and Pezzimenti as applied to claim 21 above, and further in view of Foster (US 2,607,104 A) and Hishinuma (JP 2003193351 A).  Massey and Pezzimenti fail to teach a dye shrinkage rate of the outer layers that is higher or lower than that of the sandwiched yarn.  
Foster teaches a corrugated insulative fabric wherein the fabric is woven and formed by top and bottom outer fabric layers separated by an intermediate fabric, wherein the outer fabric layers are directionally shrunk due to a higher shrink rate to impart and maintain the corrugated structure of the intermediate fabric.  Foster at 1:1–20, 1:54–36.  The outer fabric layers may shrink up to 50% in size, while the intermediate fabric does not shrink.  Id. at 2:40–45.  
Hishinuma teaches a dyeing process that shrinks a polyamide fabric at a rate of from 6 to 50 percent to form the finished product.  Hishinuma abstract.  The dyed fabric has a good draping property, excellent dry and soft touch, and a uniform color deepness.  Id.
The ordinarily skilled artisan would have found it obvious to have made the first and second outer layers of Massey shrinkable using the dyeing process of Hishinuma to improve the qualities (i.e., color, touch, etc.) of the fabric layers and so the interlayers of the baffle construction maintain their corrugated structure, while the insulation located within the pocket chambers stays in place.
On the other hand, claim 23 is rejected as it would have been obvious to have used woven insulation that has a higher dye shrink rate than the outer layers of the baffle construction to densify the insulation with in the pocket chambers of Massey improve the baffle construction’s insulative properties. 
Claims 24–27, 32, and 40 are rejected as degree of dyeing shrinkage, as well as the relative dyeing shrinkage between the outer layers and woven insulation fabric located within the pocket chambers is a result effective variable.  Hishinuma teaches a shrinkage rate of between 6 to 50 percent.  Hishinuma abstract.  As explained in Foster, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).   
Massey teaches that varying the denier of the materials used in the baffle construction may vary to provide a range of properties in one layer or zone of the construction relative to others (i.e., design choice).  See Massey ¶¶ 18, 90, 104, 119.  Accordingly, claim 28 is rejected as it would have been obvious to the ordinarily skilled artisan to have used yarns in the woven insulation that have a denier twice that of the outer fabric layers because doing so would be based upon a choice to design the baffle construction to have particular properties.  
Claims 30 and 31 are rejected as the first and second outer layers of the baffle construction are necessarily either transparent or nontransparent.  
Claims 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Massey and Pezzimenti as applied to claim 21, and further in view of Takayanagi (US 2018/0343943 A1).  Massey and Pezzimenti fail to teach the warp and weft yarn densities of the woven insulation material the Examiner has equated with the claimed sandwiched yarns or the yarn densities of the outer fabric layers and the interlayer.
Takayanagi teaches a garment having excellent feel and cold protective properties, wherein the garment includes a multi-layer woven fabric comprising fabric 
The ordinarily skilled artisan would have found it obvious to look to Takayanagi in the field of insulating garments for guidance as to appropriate warp and weft densities to successfully practice the invention of Massey.


Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. 
Applicant argues that “[n]o reasons or explanations were given in the office action for modifying or combining” Massey and Pezzimenti to arrive at the claimed invention.  As set forth above and in the previous office action, Massey teaches a three-layer, insulative baffled fabric material and Pezzimenti teaches filling pockets or baffles of insulating materials with woven fabrics to provide insulation.  Accordingly, the Examiner finds that it would have been obvious to one working in the field of insulating materials to have filled the baffles of the Massey fabric with the woven insulation of Pezzimenti to improve the insulation of Massey.  Thus, the Examiner has clearly stated the rationale for modifying Massey with the teachings of Pezzimenti is to improve Massey’s insulative properties.  
Applicant also argues that Massey and Pezzimenti each teach a three-layer structure and as such one of ordinary skill in the art would not combine their teachings to arrive at the claimed five-layered material.  Applicant further contends that the ordinarily skilled artisan would not have been motivated to incorporate the woven insulation of Pezzimenti into the Massey article to 
Applicant next argues that Foster does not remedy the aforementioned deficiencies of Massey and Pezzimenti with regard to their structure.  This argument is unpersuasive as the Examiner has only relied upon Foster to address the shrinkage limitations.  
The argument that Foster fails to address a dyeing shrinkage rate is unpersuasive in light of the new ground of rejection set forth above based upon Hishinuma.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786